DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are currently pending in U.S. Patent Application No.16/826,126 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on those application(s) filed in NETHERLANDS on 06/14/2019.  It is noted, however, that applicant has not filed certified copies of applications NL2023312, NL2023311, NL2023310, NL2023316 and/or NL2023314 as required by 37 CFR 1.55.


Information Disclosure Statement
Portions of the information disclosure statements filed fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because one or more NPL documents do not include a date of publication with at least a year of publication.  In addition, entry 29 Alberts, Bruce, et al. “Molecular biology of the cell”, Sixth Edition, 2015, 3 pages, has not been considered as the pages/copies supplied by Applicant appear zoomed/cropped in a manner rendering them illegible, incomplete and/or otherwise unclear with regards to which portions/paragraphs thereof are considered pertinent/relevant.  Corresponding information disclosure statements have been placed in the application file, but some of the information/entries referred to therein (see corresponding strikethroughs) has/have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
  As an additional consideration, Examiner notes Applicant’s Information Disclosure Statements reference hundreds of US patent, foreign patent, and non-patent literature/publication documents Applicant alleges to be pertinent prior art for consideration, with no further discussion explaining the particular relevance of many of said documents.  Any subsequent reviewing judiciary official is reminded to use careful discretion when applying the presumption of administrative competence to grant deference to the fact finding of the Examiner with respect to these documents as Examiner has made no factual findings with respect to their specific content.
Furthermore, Applicant is reminded that "inequitable conduct requires not intent to withhold, but rather intent to deceive" (emphasis added).  Dayco Prods., 329 F.3d at 1367. "The intent element of the offense is ... in the main proven by inferences drawn from facts, with the collection of inferences permitting a confident judgment that deceit has occurred." Akron Polymer Container Corp. v. Exxel Container, Inc., 148 F.3d 1380, 1385 (Fed. Cir. 1998).


Specification
The disclosure is objected to because of the following informalities: 
1.  Paragraphs e.g. [0013-0023] refer to various PCT Patent Applications/Publication No(s) that remain blank/to-be-filled.  With reference to MPEP § 608.01, references to applications identified solely by an attorney’s docket number should/may advantageously be deleted/removed, Examiner however does not understand this to be a requirement.
2.  The disclosure contains one or more embedded hyperlink and/or other form of browser-executable code – see e.g. [0062-0065].  Applicant is required to delete embedded hyperlinks and alternatively make reference to websites in a manner limited to top-level domain names without any prefix such as http://.  See MPEP § 608.01.  Examiner notes Applicant’s lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware of even if not otherwise explicitly identified herein.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-6 and 17-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the relative terminology/limitation, “the supplemental distance information supplies additive bias that conveys to the neural network which of the pixels of the per-cycle data contain centers of the clusters and which of the pixels of the per-cycle data are farther away from the centers of the clusters”.  As identified in MPEP 2173.05(b) Relative Terminology, (terms of degree, reference to variable objects, and approximations) are not necessarily indefinite and definiteness may be determined where the disclosure as a whole provides one of skill in the art with an understanding of a range encompassed by the term/limitation in question.  For the case of the limitation in question, while those ‘farther away’ pixels are at the minimum distinguished from those pixels that ‘contain centers of the clusters’, it is unclear which pixels satisfy a requirement of being ‘farther away from the centers’ (in other words, how much farther? and what standard(s)/information serve in ascertaining the degree/scope of the term ‘farther away’), as it is not clear how far from said center is sufficient to be considered ‘farther away’ and/or how large of an area may constitute a cluster center (single pixel? Multiple pixels? Sub-pixels?).  Examiner notes Applicant’s specification [0184] and [0350] appear perhaps the most pertinent in attempting to understand such a requisite distance/degree, however this disclosure fails to resolve the ambiguity identified above as it/they at best suggest perimeter cluster pixels and background pixels may constitute those “farther away” pixels (with background pixels potentially flagged/labeled as such and not given/assigned any calculated distance), and appear to fall silent regarding the manner in which perimeter cluster pixels may be segmented/determined as such, and the term/limitation and claim as a whole is unclear/indefinite accordingly.
Dependent claims 2-6 inherit and fail to cure that/those deficiencies identified above for the case of claim 1, and are similarly rejected as being indefinite accordingly.
Claim 17, line 1, recites the limitation in part, “layers of the convolutional neural network”.  There is insufficient antecedent basis for this limitation, ‘the convolutional neural network’, in the claim(s).  The claim pre-amble at best establishes basis for a neural network that is not necessarily a convolutional neural network capable of being referenced specifically.  For the purposes of compact prosecution, the language ‘the’ is instead read as ‘a’, establishing the required basis therein.
Dependent claim 18 inherits and fails to cure that/those deficiencies identified above for the case of claim 17 and is rejected accordingly.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-13 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rothberg et al. (US 2019/0237160), cited by Applicant.

As to claim 1, Rothberg teaches/suggests a computer-implemented method of base calling clusters, including:
processing input data through a neural network and producing an alternative representation of the input data (Fig 14 input layers 1404, Fig. 40, Convolution layers 4002, [0191] “In the example embodiment of FIG. 40, the CNN 4000 receives an input 4002A. In some embodiments, the input 4002A may be a collection of frames specifying numbers of photons in time intervals of time period after light pulses. In some embodiments, the input 4002A may be arranged in a data structure such as data structure 3810 described above with reference to FIG. 38B. In the example embodiment of FIG. 40, the input 4002A includes 50 frames of data for two time intervals forming a 2x50 input matrix”, [0192-0194], producing alternative representation(s) 4002C, 4002B, etc.),
wherein the input data includes (i) per-cycle data for each of one or more sequencing cycles of a sequencing run ([0007] “organizing the data into a plurality of time periods; and providing data for each of the time periods as an input to the trained deep learning model to obtain a corresponding output”, [0023-0024] “the data includes data indicating a respective number of photons in each of a first and second time interval in a first time period after a first light pulse in the series of light pulses. According to one embodiment, the data further includes a respective number of photons in each of a first and second time interval in a second time period after a second light pulse in the series of light pulses”, [0191-0194]) and (ii) supplemental distance information, wherein the per-cycle data comprises pixels that depict intensity emissions indicative of the one or more clusters and of the surrounding background captured at a respective one of the sequencing cycles (Fig. 9, Fig. 11 1106 “Distance to centroid in clustering result”, [0144] “The cluster centroids obtained from the calibration may be used for identifying unknown nucleotides. For example, the system may determine a distance (e.g., Euclidean distance) of a data point from each of the centroids determined from calibration, and identify a nucleotide for the data point based on the determined distances. For example, the nucleotide may be identified as one associated with the centroid that is closes to the data point”, [0145], [0148] “For example, if the stored calibration information includes one or more boundaries between nucleotide clusters, the points can be assigned to nucleotides by comparing the points to the boundaries, which is more computationally efficient than performing clustering. As another example, the points can be assigned to nucleotides by calculating the distance of a point to each of the four centroids of the nucleotide clusters, then assigning the point to the nucleotide with the centroid that is the closest”),
wherein the per-cycle data is accompanied with the supplemental distance information that identifies distances between the pixels of the per-cycle data ([0148] “More specifically, an algorithm may be used by a base caller to identify nucleotides based on one or more calibration criteria. Similar to base calling described above, the parameters of the light (e.g., intensity and a temporal parameter) are determined such that nucleotides may be identified by evaluating the measured parameters of the light (e.g., intensity and temporal parameter) using the stored calibration information. For example, if the stored calibration information includes one or more boundaries between nucleotide clusters, the points can be assigned to nucleotides by comparing the points to the boundaries, which is more computationally efficient than performing clustering. As another example, the points can be assigned to nucleotides by calculating the distance of a point to each of the four centroids of the nucleotide clusters, then assigning the point to the nucleotide with the centroid that is the closest”);
wherein, during the processing of the pixels of the per-cycle data by the neural network, the supplemental distance information supplies additive bias that conveys to the neural network which of the pixels of the per-cycle data contain centers of the clusters and which of the pixels of the per-cycle data are farther away from the centers of the clusters (Fig. 9, [0144] “The system may be configured to perform a clustering algorithm using the data to obtain cluster centroids that can be used to identify nucleotides. By performing the clustering algorithm with data points associated with known nucleotides, the system may obtain cluster centroids that more accurately distinguish between different nucleotides. The cluster centroids obtained from the calibration may be used for identifying unknown nucleotides. For example, the system may determine a distance (e.g., Euclidean distance) of a data point from each of the centroids determined from calibration, and identify a nucleotide for the data point based on the determined distances. For example, the nucleotide may be identified as one associated with the centroid that is closes to the data point”, [0145], [0148], [0150] “In addition, a confidence level that a point corresponds to a particular type of nucleotide may be determined. As an example, the distance of a point from a centroid of a region, such as the centroids shown in FIG. 9, may be used to determine a confidence level for the point. Points having a small distance to the centroid may have a high confidence level indicating that the point is very likely correctly identified as corresponding to a nucleotide, while points having a larger distance from the centroid, or which are barely closer to one centroid than another are less likely to be correctly identified. In this example, the confidence level may be quantified based upon the distance between the point and the centroid, or based on comparing the distance between the point and the centroid with the distance between the point and one or more other centroids”, [0156] “distance to each of 4 centroids in a clustering result”);
processing the alternative representation through an output layer and producing an output (Fig. 14 1410-1406, Fig. 40 Softmax layer 4006, [0194] “In the example embodiment of FIG. 40, the CNN 4000 includes a flattening step 4004 in which the output of the convolution 4002 is flattened to generate a flattened output 4006A. In some embodiments, the CNN 4000 may be configured to flatten the output 4002C by converting an 8x43 output matrix into a one dimensional vector. In the example embodiment of FIG. 40, the 8x43 output 4002C is converted into a 1x344 vector 4006A. The vector 4006A may be inputted into a fully connected layer to generate a score for each possible class”); and
base calling one or more of the clusters at one or more of the sequencing cycles based on the output (Fig. 15 1508, [0148] “More specifically, an algorithm may be used by a base caller to identify nucleotides based on one or more calibration criteria. Similar to base calling described above, the parameters of the light (e.g., intensity and a temporal parameter) are determined such that nucleotides may be identified by evaluating the measured parameters of the light (e.g., intensity and temporal parameter) using the stored calibration information. For example, if the stored calibration information includes one or more boundaries between nucleotide clusters, the points can be assigned to nucleotides by comparing the points to the boundaries, which is more computationally efficient than performing clustering”, [0194] “An argmax operation 4008 is then performed on the output 4010 to obtain a classification. The argmax operation 4008 may select the class having the highest probability in the output 4010. For example, the output may identify a nucleotide (e.g., A, C, G, or T) that was incorporated during a time period represented by the input 4002A. As another example, the output may identify that no nucleotide was incorporated into the nucleic acid during the time period by outputting a classification of blank(-)”).

As to claim 2, Rothberg teaches/suggests the method of claim 1.
Rothberg further teaches/suggests the method wherein the per-cycle data is indicative of a surrounding background at the respective one of the sequencing cycles (Fig. 11 1104-1106, Fig. 15 1504, [0131] “More specifically, one possible approach is to run a changepoint algorithm on the trace data that determines when shifts in the mean and variance of the signal occur, e.g., when changing from background (i.e., interpulse) to signal (i.e. pulse) and vice versa. After each changepoint is identified, a threshold separates interpulse regions (regions between pulses) from pulse regions on the basis of changepoint level (e.g., intensity). This threshold can be determined manually, with histogramming, kernel density estimation, or k-means clustering”, [0155] “at operation 1102 by acquisition of raw intensity trace data from a sensor. Using the raw intensity trace data, pulses may then be identified as regions of the total intensity trace above a background noise level, as indicated in operation 1104”, [0183]).

As to claim 3, Rothberg teaches/suggests the method of claim 1.
Rothberg further teaches/suggests the method wherein the additive bias improves accuracy of the base calling ([0090], [0098] “The sequencing data may be accessible via one or more workstations 108 for analysis, annotation and training to improve, for example, accuracy of one or more learning enabled base calling methods utilized by the sequencing devices 102”, [0144] “By performing the clustering algorithm with data points associated with known nucleotides, the system may obtain cluster centroids that more accurately distinguish between different nucleotides. The cluster centroids obtained from the calibration may be used for identifying unknown nucleotides. For example, the system may determine a distance (e.g., Euclidean distance) of a data point from each of the centroids determined from calibration, and identify a nucleotide for the data point based on the determined distances. For example, the nucleotide may be identified as one associated with the centroid that is closes to the data point”).

As to claim 4, Rothberg teaches/suggests the method of claim 3.
Rothberg further teaches/suggests the method wherein the neural network uses the supplemental distance information to assign a sequencing signal to its proper source cluster by attending to central cluster pixels ([0139], [0144]), their neighboring pixels (clustering algorithm disclosure [0144-0145], [0150] “As another example, if the calibration criteria includes one or more boundaries between clusters, the confidence level may be quantified by determining the distance between the point and one or more boundaries. Points that are closer to a boundary may be given a lower confidence level”), and alternative representations derived from them ([0146] models fine-tuned to respective wells) more than perimeter cluster pixels, background pixels, and alternative representations derived from them (Fig. 9, [0145] “The boundaries may be functions defining regions of a phase space as illustrated in FIG. 9. Axes of the phase space may include intensity, temporal parameter, emission wavelength, and/or excitation wavelength of the excitation laser pulses. As an example, line segments or curves in two-dimensional space may be selected that delineate the boundaries 900 between the different nucleotides, as shown in FIG. 9”, [0148]).

As to claim 5, Rothberg teaches/suggests the method of claim 1.
Rothberg teaches/suggests the method further including accompanying the per-cycle data with supplemental scaling information that assigns scaling values to the pixels of the per-cycle data ([0152] “In some instances, previously-derived boundaries (e.g., an SVM model) may be applied to new pulse calls to determine the appropriate nucleotide incorporated at each pulse call event. Pulse call metrics are first scaled, then, the previously derived boundaries can be applied to classify that incorporation event. In order to derive boundaries that generalize across the pulse call data from multiple pixels, it may be necessary to scale ( or normalize) each set of pulse call data from each pixel in the array prior to including those data in the calibration dataset. By scaling the intensity metric, by clustering only on intensity, and using one or more of those clusters as the mean or median of intensity, one can normalize the intensity metric of all incoming pulse calls. This scaling, or normalization, is applied both during the calibration phase, as well as during the base calling phase using the stored calibration data. This has the benefit of not requiring boundaries be generated for each pixel in the array (which is a performance improvement), and enables scaling to very large arrays where all the data may not typically fit into RAM at once”).

As to claim 6, Rothberg teaches/suggests the method of claim 1.
Rothberg further teaches/suggests the method wherein the per-cycle data is indicative of a voltage change detected at the respective sequencing cycle (Fig. 7, Figs. 12, 16A-16D etc., photon intensity changes corresponding to a photodetector voltage changes, [0097], [0119], [0120] “Emission energy from a sample may be detected by a corresponding sensor and converted to at least one electrical signal”, [0122] “A sensor may detect photons, including photons of emission energy, and provide electrical signals indicative of one or more of these properties”, [0128], [0131]).

As to claim 7, Rothberg teaches/suggests the method of claim 1.
Rothberg further teaches/suggests the method wherein the per-cycle data is indicative of an electric current signal measured at the respective sequencing cycle ([0119], [0120], [0122], [0128], [0131]).

As to claim 8, Rothberg teaches/suggests a neural network-implemented method of base calling clusters synthesized during a sequencing run comprising a plurality of sequencing cycles, the method including:
convolving input data through a convolutional neural network to generate a convolved representation of the input data (Fig 14 input layers 1404, Fig. 40, Convolution layers 4002, [0191] “In the example embodiment of FIG. 40, the CNN 4000 receives an input 4002A. In some embodiments, the input 4002A may be a collection of frames specifying numbers of photons in time intervals of time period after light pulses. In some embodiments, the input 4002A may be arranged in a data structure such as data structure 3810 described above with reference to FIG. 38B. In the example embodiment of FIG. 40, the input 4002A includes 50 frames of data for two time intervals forming a 2x50 input matrix”, [0192-0194], producing alternative representation(s) 4002C, 4002B, etc.),
wherein the input data includes image patches extracted from one or more images in each of a current image set generated at a current sequencing cycle of the sequencing run ([0158] “implemented through the use of convolutional neural networks. For instance, in the field of image recognition (e.g., auto face-tagging on Facebook or obstacle detection for Tesla autopilot) several filters of defined height and width in pixels are scanned over an image and calculations are performed to summarize the content of each window. The use of these convolutional filters allows features to be calculated with proximal regions of the picture”, [0180] “A convolution layer may comprise a set of filters that are spatially smaller (e.g., have a smaller width and/or height) than the input to the convolution layer (e.g., the image 1402)”, [0192-0195], [0215]), of one or more preceding image sets respectively generated at one or more sequencing cycles of the sequencing run preceding the current sequencing cycle, and of one or more succeeding image sets respectively generated at one or more sequencing cycles of the sequencing run succeeding the current sequencing cycle ([0189] “Because a neural network expects a certain "image" shape as input (e.g., the network is trained to recognize bases in a certain number of frame chunks), method proceeds to operation 1804 to first segment the intensity trace data into selected time frame width. In one embodiment, the data may be portioned into 50-frame chunks, although it should be appreciated that a greater or lesser number of frame chunks may be used. Then, within a given frame width, method 1800 applies a convolutional neural network at operation 1806 to convert the data into a running probability across the time domain of a base event for each base type” in view of [0007] “organizing the data into a plurality of time periods; and providing data for each of the time periods as an input to the trained deep learning model to obtain a corresponding output”, [0023-0024] “the data includes data indicating a respective number of photons in each of a first and second time interval in a first time period after a first light pulse in the series of light pulses. According to one embodiment, the data further includes a respective number of photons in each of a first and second time interval in a second time period after a second light pulse in the series of light pulses”, [0191-0194]),
wherein each of the image patches depicts intensity emissions of a target cluster being base called ([0010] “According to one embodiment, the light emissions are responsive to a series of light pulses, and the data includes, for each of at least some of the light pulses, a respective number of photons detected in each of a plurality of intervals of a time period after the light pulse”, [0012] “accessing data obtained from detected light emissions by luminescent labels associated with nucleotides during nucleotide incorporation events for the nucleic acid; and providing the data as input to a trained deep learning model to obtain output identifying nucleotides of the nucleic acid”, [0013], [0018-0023], [0092-0093], [0110], [0201] “The data may be accessed from detected light emissions by luminescent labels associated with nucleotides during incorporation of nucleotides for the nucleic acid. In some embodiments, the data may be arranged as multiple series of numbers of photons and/or frames as described above with reference to FIG. 38B”, etc.), and
wherein the input data further includes distance information indicating respective distances of pixels of the image patch from a center pixel of the image patch (Fig. 9, Fig. 11 1106 “Distance to centroid in clustering result”, [0144] “The cluster centroids obtained from the calibration may be used for identifying unknown nucleotides. For example, the system may determine a distance (e.g., Euclidean distance) of a data point from each of the centroids determined from calibration, and identify a nucleotide for the data point based on the determined distances. For example, the nucleotide may be identified as one associated with the centroid that is closes to the data point”, [0145], [0148] “For example, if the stored calibration information includes one or more boundaries between nucleotide clusters, the points can be assigned to nucleotides by comparing the points to the boundaries, which is more computationally efficient than performing clustering. As another example, the points can be assigned to nucleotides by calculating the distance of a point to each of the four centroids of the nucleotide clusters, then assigning the point to the nucleotide with the centroid that is the closest”, [0150] “In addition, a confidence level that a point corresponds to a particular type of nucleotide may be determined. As an example, the distance of a point from a centroid of a region, such as the centroids shown in FIG. 9, may be used to determine a confidence level for the point. Points having a small distance to the centroid may have a high confidence level indicating that the point is very likely correctly identified as corresponding to a nucleotide, while points having a larger distance from the centroid, or which are barely closer to one centroid than another are less likely to be correctly identified. In this example, the confidence level may be quantified based upon the distance between the point and the centroid, or based on comparing the distance between the point and the centroid with the distance between the point and one or more other centroids”, [0156] “distance to each of 4 centroids in a clustering result”);
processing the convolved representation through an output layer to produce an output (Fig. 14 1410-1406, Fig. 40 Softmax layer 4006, [0194] “In the example embodiment of FIG. 40, the CNN 4000 includes a flattening step 4004 in which the output of the convolution 4002 is flattened to generate a flattened output 4006A. In some embodiments, the CNN 4000 may be configured to flatten the output 4002C by converting an 8x43 output matrix into a one dimensional vector. In the example embodiment of FIG. 40, the 8x43 output 4002C is converted into a 1x344 vector 4006A. The vector 4006A may be inputted into a fully connected layer to generate a score for each possible class”); and
base calling the target cluster at the current sequencing cycle based on the output (Fig. 15 1508, [0148] “More specifically, an algorithm may be used by a base caller to identify nucleotides based on one or more calibration criteria. Similar to base calling described above, the parameters of the light (e.g., intensity and a temporal parameter) are determined such that nucleotides may be identified by evaluating the measured parameters of the light (e.g., intensity and temporal parameter) using the stored calibration information. For example, if the stored calibration information includes one or more boundaries between nucleotide clusters, the points can be assigned to nucleotides by comparing the points to the boundaries, which is more computationally efficient than performing clustering”, [0194] “An argmax operation 4008 is then performed on the output 4010 to obtain a classification. The argmax operation 4008 may select the class having the highest probability in the output 4010. For example, the output may identify a nucleotide (e.g., A, C, G, or T) that was incorporated during a time period represented by the input 4002A. As another example, the output may identify that no nucleotide was incorporated into the nucleic acid during the time period by outputting a classification of blank(-)”).

As to claim 9, Rothberg teaches/suggests the method of claim 8.
Rothberg teaches/suggests the method further comprising providing as input to the convolutional neural network position coordinates of centers of image regions representing respective clusters (Fig. 9 ACGT centroids), wherein the input is provided to a first layer of the convolutional neural network (Fig. 40 input 4002A, [0191]), wherein the input is provided to one or more intermediate layers of the convolutional neural network (Fig. 40 inputs 4002B, 4002C), and wherein the input is provided to a final layer of the convolutional neural network (Fig. 40 input 4010, [0194]).

As to claim 10, Rothberg teaches/suggests the method of claim 8.
Rothberg teaches/suggests the method further including providing as input to the convolutional neural network an intensity scaling channel that has scaling values corresponding to pixels of the image patches ([0152] “Pulse call metrics are first scaled, then, the previously derived boundaries can be applied to classify that incorporation event. In order to derive boundaries that generalize across the pulse call data from multiple pixels, it may be necessary to scale (or normalize) each set of pulse call data from each pixel in the array prior to including those data in the calibration dataset. By scaling the intensity metric, by clustering only on intensity, and using one or more of those clusters as the mean or median of intensity, one can normalize the intensity metric of all incoming pulse calls. This scaling, or normalization, is applied both during the calibration phase, as well as during the base calling phase using the stored calibration data. This has the benefit of not requiring boundaries be generated for each pixel in the array (which is a performance improvement), and enables scaling to very large arrays where all the data may not typically fit into RAM at once”), and
wherein the scaling values are based on a mean intensity of center pixels of the image patches that each contain a particular target cluster ([0152] “By scaling the intensity metric, by clustering only on intensity, and using one or more of those clusters as the mean or median of intensity, one can normalize the intensity metric of all incoming pulse calls”).

As to claim 11, Rothberg teaches/suggests the method of claim 10.
Rothberg further teaches/suggests the method wherein the intensity scaling channel pixel-wise includes a same scaling value for all the pixels of the image patches ([0152], [0184]).

As to claim 12, Rothberg teaches/suggests the method of claim 8.
Rothberg further teaches/suggests the method wherein each image patch further comprises pixel distance data indicating a distance between respective pixels and a nearest one of the plurality of clusters (Figs. 9-10, [0144], [0148], [0150]), the nearest one of the plurality of clusters selected based on center-to-center distances between the pixel and each of the clusters ([0148] “FIG. 10 are the centroids for the labels corresponding to the four nucleotides. To determine which centroid is closet, the distance from point 1000 to each of the four centroids may be calculated, and the nucleotide is assigned based on which centroid is located the shortest distance from the point 1000”, [0150], [0156] “distance to each of 4 centroids in a clustering result”).

As to claim 13, Rothberg teaches/suggests the method of claim 8.
Rothberg further teaches/suggests the method wherein each image patch further comprises cluster distance data that identifies a distance of each cluster pixel from an assigned one of the plurality of clusters selected based on classifying each cluster pixel to only one of the clusters ([0145], [0148] “then assigning the point to the nucleotide with the centroid that is the closest”).

As to claim 17, Rothberg teaches/suggests a neural network-implemented method of base calling, the method including:
separately processing each per-cycle input data in a sequence of per-cycle input data through a cascade of convolution layers of the convolutional neural network (Fig 14 input layers 1404, Fig. 40, Convolution layers 4002, [0191] “In the example embodiment of FIG. 40, the CNN 4000 receives an input 4002A. In some embodiments, the input 4002A may be a collection of frames specifying numbers of photons in time intervals of time period after light pulses. In some embodiments, the input 4002A may be arranged in a data structure such as data structure 3810 described above with reference to FIG. 38B. In the example embodiment of FIG. 40, the input 4002A includes 50 frames of data for two time intervals forming a 2x50 input matrix”, [0192-0194], [0207] “the CNN may include a second convolutional layer. The second convolutional layer may receive the output of the first pooling layer as an input. For example, the second convolutional layer may receive the 200x1 output of the first pooling layer as input. The second convolutional layer may involve convolution with a second set of filters. For example, in the second convolutional layer, the 200x1 input may be convolved with a second set of 16 10x1 filters with a stride of 1x1 to generate a 16x200 output”), wherein the sequence of per-cycle input data is generated for a series of sequencing cycles of a sequencing run ([0007] “organizing the data into a plurality of time periods; and providing data for each of the time periods as an input to the trained deep learning model to obtain a corresponding output”), and each per-cycle input data includes image channels that depict intensity emissions of one or more clusters and their surrounding background captured at a respective sequencing cycle ([0007], [0023-0024] “the data includes data indicating a respective number of photons in each of a first and second time interval in a first time period after a first light pulse in the series of light pulses. According to one embodiment, the data further includes a respective number of photons in each of a first and second time interval in a second time period after a second light pulse in the series of light pulses”, time bin disclosure [0137], [0184], [0191-0194]);
for each sequencing cycle, based on the separate processing, producing a convolved representation at each of the convolution layers, thereby producing a sequence of convolved representations (convolved representations 4002C, 4002B, etc.), 
mixing its per-cycle input data with its corresponding sequence of convolved representations and producing a mixed representation (Fig. 22 2206, [0198] “The normalization process applied in operation 2204 may involve normalizing the intensity trace data such that the values in the data are within a range to account for variation between sequence runs and parameters used to obtain different sequence runs. A connectionist temporal classification model is then applied to the normalized intensity trace data to identify base calls from waveforms of varying lengths, as shown in operation 2206”), and
flattening its mixed representation and producing a flattened mixed representation (Fig. 40 flatten layers 4004, [0194] “the CNN 4000 includes a flattening step 4004 in which the output of the convolution 4002 is flattened to generate a flattened output 4006A. In some embodiments, the CNN 4000 may be configured to flatten the output 4002C by converting an 8x43 output matrix into a one dimensional vector. In the example embodiment of FIG. 40, the 8x43 output 4002C is converted into a 1x344 vector 4006A. The vector 4006A may be inputted into a fully connected layer to generate a score for each possible class”);
arranging flattened mixed representations of successive sequencing cycles as a stack ( [0184] “The 2D matrix representation of pulse trace data may be considered as stacked vectors, where individual vectors correspond to different time bins of the photodetector and values in a vector correspond to photon counts over time”);
processing the stack in forward and backward directions through a recurrent neural network that convolves over a subset of the flattened mixed representations in the stack on a sliding window basis, with each sliding window corresponding to a respective sequencing cycle ([0103] “including looking at both the forward and reverse of each trace (thereby doubling the data), and expanding datasets to include time-translations of each signal window”, [0195] “From these examples, it will be noted that smaller windows actually produce cleaner probability peaks since it is less likely to confound the data by capturing more than one pulse in a single window. On the other hand, there is a trade off in that enough of a pulse needs to be captured in order to call the base accurately”, [0197], [0215]), and
successively produces a current hidden state representation at each time step for each sequencing cycle based on (i) the subset of the flattened mixed representations in a current sliding window over the stack ([0194] “the CNN 4000 includes a flattening step 4004 in which the output of the convolution 4002 is flattened to generate a flattened output 4006A. In some embodiments, the CNN 4000 may be configured to flatten the output 4002C by converting an 8x43 output matrix into a one dimensional vector. In the example embodiment of FIG. 40, the 8x43 output 4002C is converted into a 1x344 vector 4006A. The vector 4006A may be inputted into a fully connected layer to generate a score for each possible class”) and (ii) a previous hidden state representation (Fig. 14 outputs from any of hidden layers 1408, [0100], [0152]); and
base calling each of the clusters at each of the sequencing cycles based on results of processing the stack in forward and back-ward directions (Fig. 15 1508, [0148] “More specifically, an algorithm may be used by a base caller to identify nucleotides based on one or more calibration criteria. Similar to base calling described above, the parameters of the light (e.g., intensity and a temporal parameter) are determined such that nucleotides may be identified by evaluating the measured parameters of the light (e.g., intensity and temporal parameter) using the stored calibration information. For example, if the stored calibration information includes one or more boundaries between nucleotide clusters, the points can be assigned to nucleotides by comparing the points to the boundaries, which is more computationally efficient than performing clustering”, [0194] “An argmax operation 4008 is then performed on the output 4010 to obtain a classification. The argmax operation 4008 may select the class having the highest probability in the output 4010. For example, the output may identify a nucleotide (e.g., A, C, G, or T) that was incorporated during a time period represented by the input 4002A. As another example, the output may identify that no nucleotide was incorporated into the nucleic acid during the time period by outputting a classification of blank(-)” in view of forward and reverse directions e.g. [0103]).

As to claim 18, Rothberg teaches/suggests the method of claim 17.
Rothberg teaches/suggests the method further including base calling each of the clusters at a given sequencing cycle by: combining forward and backward current hidden state representations of the given sequencing cycle on a time step-basis and producing a combined hidden state representation, wherein the combining includes concatenation or summation or averaging ([0182] “Additional example layers that may be added to the convolutional neural network include: a rectified linear units (ReLU) layer, a pad layer, a concatenate layer, and an upscale layer. An upscale layer may be configured to upsample the input to the layer. An ReLU layer may be configured to apply a rectifier (sometimes referred to as a ramp function) as a transfer function to the input. A pad layer may be configured to change the size of the input to the layer by padding one or more dimensions of the input. A concatenate layer may be configured to combine multiple inputs (e.g., combine inputs from multiple layers) into a single output”);
processing the combined hidden state representation through one or more fully-connected networks and producing a dense representation ([0181] “The convolution and pooling layers 1410 may be followed by dense layers 1412. The dense layers 1412 may comprise one or more layers each with one or more neurons that receives an input from a previous layer (e.g., a convolutional or pooling layer) and provides an output to a subsequent layer (e.g., the output layer 1406). The dense layers 1412 may be described as "dense" because each of the neurons in a given layer may receive an input from each neuron in a previous layer and provide an output to each neuron in a subsequent layer. The dense layers 1412 may be followed by an output layer 1406 that provides the output of the convolutional neural network. The output may be, for example, an indication of which class (e.g., a type of nucleotide), from a set of classes ( e.g., different nucleotides), the image 1402 ( or any portion of the image 1402) belongs to. In the context of nucleic acid sequencing, a class may correspond to a particular type of nucleotide (e.g., A, G, T, C).”);
processing the dense representation through a softmax layer to produce likelihoods of bases incorporated in each of the clusters at the given sequencing cycle being A, C, T, and G ([0194] “A softmax operation 4006 is then performed on the output of the fully connected layer to obtain the output 4010. In some embodiments, the softmax operation 4006 may convert the score for each of the classes into a respective probability”); and
classifying the bases as A, C, T, or G based on the likelihoods ([0194] “An argmax operation 4008 is then performed on the output 4010 to obtain a classification. The argmax operation 4008 may select the class having the highest probability in the output 4010. For example, the output may identify a nucleotide (e.g., A, C, G, or T) that was incorporated during a time period represented by the input 4002A. As another example, the output may identify that no nucleotide was incorporated into the nucleic acid during the time period by outputting a classification of blank(-)”).


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Allowable Subject Matter
	Claims 14-16 would be allowable if rewritten to overcome the/any rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669